Mr. Justice Walker, Mr. Justice McAllister and Mr. Justice Craig dissent, on the ground that the normal school, being a State institution, can not be regarded as a corporate object of the city of Carbondale, and its erection or support a corporate purpose of such city. And we are of opinion that the vote of the people is not a circumstance which affects the question, because the 5th section of article 9, of the constitution of 1848, limits the power of taxation to “corporate purposes,” and contains no provision in respect to a vote by the electors. The power is limited in the same way in the constitution of 1870. This case, in our opinion, is not distinguishable from the case of a county tax to pay the interest upon bonds given by the county of Livingston to obtain the location there of the State Reform School.